Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 1 of 15




             EXHIBIT C
         Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 2 of 15

                                 1



1 **************************************************
  REPORTER'S NOTE:
2

3          REALTIME ROUGH DRAFT: These
   stenographic notes are being translated
 4 instantaneously into their English equivalent
   through an automated process called realtime
 5 translation. The realtime draft is unedited and
   uncertified, and may contain untranslated
 6 stenographic symbols, and occasional reporter's
   note, a misspelled proper name and/or nonsensical
 7 word combinations. All such entries will be
   corrected on the final certified transcript. Due
 8 to the need to correct entries prior to
   certification, the use of this realtime draft is
 9 intended and should be used only for the purpose
   of augmenting counsel's notes, and not to use or
10 cite in any courts/official proceeding.

11         Since this transcript is in uncertified
  rough draft form, please be aware that there may
12 be a discrepancy regarding page and line number
  when comparing the rough draft and the final
13 certified transcript.

14 **************************************************

15

16

17

18

19

20

21

22

23

24
        Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 3 of 15
19 about these releases?

20      A   I did. I did. I wanted to make them

21 aware. That's my job.

22      Q   And has ICE inquired what Bristol is

23 doing regarding testing for COVID-19?

24      A   They may have with -- as I said, with



       ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                    35



1 the superintendent.

2      Q    And have they provided any

3 requirements?

4      A    We have standard protocols; I'm sure

5 they're aware of it. If they had a problem with

6 it I'm sure they would have notified the

7 superintendent.

8      Q    How do you communicate with ICE about

9 the number of civil immigration detainees that you

10 have at Bristol?

11      A   I beg your pardon.

12      Q   How do you communicate with ICE about

13 the number of civil immigration detainees that you

14 have at Bristol?

15      A   Well, they're not all civil

16 immigration -- I don't think they're all civil

17 detainees. Some of them have -- are here on
        Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 4 of 15
18 criminal charges.

19      Q    Let me rephrase the question.

20          How do you -- how do you communicate

21 with ICE about the immigration detainees?

22      A    How do I personally?

23      Q    Yes.

24      A    I don't really. Other than the



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                    36



1 conversations I just relayed to you.

2      Q    So other than conversations about

3 releases, you don't communicate with ICE about the

4 number of civil immigration detainees?

5      A    No, I don't.

6      Q    In your conversations with Brian, did

7 he ask you what Bristol is doing to protect

8 detainees from COVID-19?

9      A    No.

10      Q    So you never had any conversations with

11 him about COVID-19?

12      A    No. Other than -- other than in

13 relation to the motivations to why they're being

14 released into the community, which is the COVID-19

15 release. That's the rationale for what apparently

16 the judges --
         Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 5 of 15
17      Q How do you communicate with ICE about

18 conditions in Bristol that might reduce your

19 capacity to hold detainees?

20      A   The superintendent communicates with

21 ICE about the numbers.

22      Q   So if the capacity of Bristol to

23 release the to hold detainees reduced, the

24 superintendent would have that conversation with



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                    37



1 ICE, correct?

2      A    If they had to be reduced yes.

3      Q    And would you direct him in how that

4 conversation went or is that under his authority?

5      A    I'm not sure what you mean by

6 "conversation" and "reduced." You're saying if

7 the population is reduced would he speak to ICE

8 about the number he would have to --

9      Q    If the capacity in Bristol to hold

10 detainees reduced, would he have a conversation

11 with ICE about that?

12      A   Well, sure, he would have to tell them

13 we can't hold them.

14      Q   And would you have a conversation with

15 ICE about that?
         Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 6 of 15
10      A No. He wouldn't need to in this case

11 with COVID-19. I'm paying very close attention to

12 what's going on in this case. So he --

13      Q   So he hasn't had -- so he hasn't had

14 those conversations with you?

15      A   I don't recall having any with him.

16      Q   But no one else --

17      A   There was no real sort of hey, we need

18 to have a meeting over the numbers because I can

19 see it. I'm very aware of it.

20      Q   And no one else has had a conversation

21 about a reduction in capacity with you, correct?

22      A   I'm sorry?

23      Q   No one else -- no one else besides the

24 superintendent has had a conversation with you



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                   44



1 about a reduction in capacity over the past three

2 months?

3      A    Other than my conversations with ICE

4 when I was concerned about the judges releasing

5 people back into the community.

6      Q    Have you ever communicated something to

7 ICE about a reduction in capacity? Outside of

8 this context, have you ever in your history as
        Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 7 of 15
9 sheriff communicated a reduction in capacity to

10 ICE?

11      A     I don't recall. I was always looking

12 for more.

13      Q     And if you want -- but if you wanted to

14 recruit, if you wanted to bring in more detainees

15 you would have that conversation with ICE,

16 correct?

17      A     Of course. If I wanted to increase the

18 capacity, of course.

19      Q     And that -- as you just said, that's

20 what you've been looking for, correct?

21      A     That's what I what?

22      Q     That's what you've been looking for?

23 You've been looking to bring in more detainees,

24 correct?



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                      45



1      A    Whatever we can do to collaborate with

2 our partners within the confines of our standards,

3 we do in the interest of public safety.

4      Q    If ICE had more detainees and sent them

5 to Bristol right now you would be interested in

6 accepting them, correct?

7           MR. SADY: Objection.
        Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 8 of 15
      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                    82



1      Q    Yes.

2      A    No, I'm pretty good at -- I grew up

3 with a family of 13 kids so I'm pretty good at my

4 own communication.

5      Q    All right. So I'm going to ask you, do

6 you think that the release of detainees from

7 Bristol County because of COVID-19 was necessary?

8      A    We did not have any COVID-19 cases at

9 the time people were released.

10      Q   At the beginning of this case you had

11 about 150 detainees in ICE; is that correct?

12      A   I believe it was 148.

13      Q   And you don't believe that it was

14 necessary to release any of those people, correct?

15      A   I felt that we could manage the

16 population and much like we have with our county

17 inmates who were actually in closer proximity than

18 the detainees.

19      Q   And in fact at that time Bristol could

20 have accepted more ICE detainees, correct?

21      A   I don't know what the capacity would

22 have been at that time.

23      Q   But it was unnecessary to release any

24 detainees, correct?
         Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 9 of 15
8 that the population at Bristol County should be

9 reduced?

10      A    Issued a policy that they should be

11 reduced?

12      Q    That there should be fewer detainees,

13 that some detainees should be released.

14      A    No, I issued no policy like that.

15      Q    And let's turn to paragraph 7.

16      A    Okay.

17      Q    At present, no detainee has tested

18 positive -- detainee or staff member never has

19 tested positive for COVID-19. Is that statement

20 still true as of this date?

21      A    That's not true. We have one that has

22 tested positive.

23      Q    One that --

24      A    Has no symptoms.



       ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                    127



1      Q    One --

2      A    He was sent out to the hospital. When

3 he came -- when he was there they took his

4 temperature, it was I think 99, and they did a

5 COVID test and said that it was positive. But he

6 had no symptoms. And he's back. Back with us.
        Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 10 of 15
7      Q So by one, you mean one detainee,

8 correct?

9      A     That's correct.

10      Q    And have any staff members tested

11 positive?

12      A    Yes, we've had staff members that have

13 tested.

14      Q    How many?

15      A    I believe, don't hold me to the number,

16 it's somewhere around eight.

17      Q    And what were their positions?

18      A    Two nurses, I believe the rest were

19 correction officers. I believe.

20      Q    Do you think that there are more staff

21 who are positive that you may not know about?

22      A    That's speculative. I wouldn't know.

23      Q    For the detainee that tested positive,

24 how long has that detainee been at Bristol?



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                        128



1      A     He's been with us, I think, since

2 November.

3      Q     And what unit was he in?

4      A     I don't -- I'm not sure.

5      Q     Was he -- strike that.
         Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 11 of 15
6         Are there any people in the pretrial

7 wing that have tested positive?

8        A   Pretrial meaning inmate?

9        Q   Yes. In nonimmigration detention that

10 have tested positive.

11       A    For pretrial?

12       Q    Yes.

13       A    Not to my knowledge.

14       Q    And what about sentenced inmates?

15       A    There's one sentenced inmate an

16 82-year-old that just recently tested positive.

17 He also has no symptoms.

18       Q    So neither of the two people that --

19 neither of the -- neither the detainee or the

20 inmate who have tested positive had symptoms,

21 correct?

22       A    That's correct. And they're here with

23 us.

24       Q    And so you could be positive for a



       ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                     129



1 COVID-19 --

2        A   If I could just interrupt a minute. He

3 also was at the hospital being treated for a

4 colitis or some other kind of thing before he came
       Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 12 of 15
4 question?

5      Q     Sure.

6           For the detainee that tested positive,

7 did Bristol County Sheriff's Office engage in

8 contacts tracing to determine how he might have

9 been infected?

10      A    Yes. Yeah, that's all -- I'm sorry, I

11 focused on the officers but it would be the same

12 for the detainees. We would look at who were they

13 in close proximity to. Even with the other

14 detainees, we -- you know, who had any close

15 contact with them for any extended period of time,

16 we would be looking to do that.

17          Keep in mind you know, these questions

18 are really important because it really underscores

19 my whole point about, you know, our

20 responsibility. My responsibility is to be as

21 vigilant as we can to make sure no other detainees

22 get -- you know, contract the disease or my staff.

23 You know, that's a big, big, obligation for all of

24 us and we all recognize the importance of it.



       ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                     131



1           So we would absolutely monitor

2 everything we could to find out -- you know, to
       Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 13 of 15
3 prevent somebody from spreading it more if they

4 were in close contact with that person, make sure

5 we take the right CDC protocol steps.

6      Q   So this detainee has been in Bristol

7 since November, correct?

8      A   That's correct.

9      Q   And so fair to say that he contracted

10 COVID-19 in Bristol County, correct?

11     A    Likely.

12     Q    And fair to say others that he has come

13 in contact with may have it, correct?

14     A    That's provided that the test is

15 accurate.

16     Q    Uh-huh. And fair to say that others

17 may have it as well, correct?

18     A    No. That's not fair to say.

19     Q    Okay. And he's -- he is not exhibiting

20 any symptoms, correct?

21     A    He is not what?

22     Q    He is not exhibiting symptoms, correct?

23     A    That's correct.

24     Q    And where is he currently housed?



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                    132



1      A   He's in -- I think he's in isolation
       Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 14 of 15
3 prevent somebody from spreading it more if they

4 were in close contact with that person, make sure

5 we take the right CDC protocol steps.

6      Q   So this detainee has been in Bristol

7 since November, correct?

8      A   That's correct.

9      Q   And so fair to say that he contracted

10 COVID-19 in Bristol County, correct?

11     A    Likely.

12     Q    And fair to say others that he has come

13 in contact with may have it, correct?

14     A    That's provided that the test is

15 accurate.

16     Q    Uh-huh. And fair to say that others

17 may have it as well, correct?

18     A    No. That's not fair to say.

19     Q    Okay. And he's -- he is not exhibiting

20 any symptoms, correct?

21     A    He is not what?

22     Q    He is not exhibiting symptoms, correct?

23     A    That's correct.

24     Q    And where is he currently housed?



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                    132



1      A   He's in -- I think he's in isolation
        Case 1:20-cv-10617-WGY Document 151-3 Filed 05/06/20 Page 15 of 15
2 right now.

3      Q     Okay. And the inmate who also tested

4 positive, he's not exhibiting any symptoms,

5 correct?

6      A     That's my understanding.

7      Q     And so it is possible to have COVID-19

8 and not exhibit any symptoms, correct?

9      A     I think we already went through this.

10 That's for everybody no matter where you are.

11      Q    Right. And so there may be people in

12 Bristol that have COVID-19 but are not exhibiting

13 symptoms, correct?

14      A    That's very possible.

15      Q    And not everyone -- not every detainee

16 or inmate has been tested; is that correct?

17      A    That's correct. But to your point, you

18 know, when we go into the grocery store I bet you

19 99 percent of those people weren't tested either

20 and nor should they be in DPH and CDC have

21 recommended against testing universally for

22 COVID-19 in the prisons.

23      Q    I'm going to mark --

24      A    Pardon?



      ROUGH DRAFT - THOMAS HODGSON 5-5-2020

                                     133
